DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Russell Culbertson on 27 January 2022.
The application has been amended as follows: 
Claim 11 is amended as follows:
11. (currently amended)	A medical instrument for use during a medical procedure, said medical instrument comprising: 
a handle; 
a trocar in static communication with said handle; and 
a cannula in dynamic communication with said trocar and said handle, said cannula being engaged with said handle when linearly displaced proximally towards said handle, said cannula being disengaged from said handle when linearly displaced distally away from said handle; 
wherein said cannula is at a locked position when linearly engaged with said handle and said cannula is at an unlocked position when linearly disengaged from said handle; said cannula being linearly reciprocated, between said locked position and said unlocked position, along a linear travel path defined parallel to a longitudinal axis of said trocar such that said cannula is prohibited and permitted to articulate about said longitudinal axis of said trocar, and relative to said handle, respectively; 
wherein said handle comprises a distal end including 
a first locking flange having a first male member extending transverse to  said linear travel path; and 
transverse to  said linear travel path; and 
said cannula being engaged and disengaged from each of said first male member and said second male member as said cannula is linearly reciprocated by a single user hand along said linear travel path towards and away from said distal end of said handle, respectively, and without exerting an external force generally transverse towards the longitudinal axis and directly against each of said first locking flange and said second locking flange when locking and unlocking the cannula from said handle.
Reasons for Allowance
Claims 1-18 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Drontle et al (US 2009/0216196) in view of Acosta et al (US 2009/0281498), fails to disclose or make obvious a device as described in claims 1 and 5. Specifically, Drontle in view of Acosta fails to disclose or make obvious a medical instrument, in combination with all of the other elements of the claim, comprising “at least one locking flange with at least one male member” or “a first locking flange having a first male member … and a second locking flange having a second male member” that are “caused to resiliently articulate along an arcuate path, away from and towards said linear travel path as said cannula is linearly reciprocated between said locked position and said unlocked position, respectively.” Drontle instead discloses a locking pin (61; Fig. 3A) that fails to articulate between the locked position (Fig. 3B) and the unlocked position (Fig. 3A). Acosta teaches locking pins (570f; Fig. 10E) that necessarily require articulation along an arcuate path to be able to engage fastening components (590f). However, the claim further requires that the pins be removable “without exerting an external force generally transverse to said trocar and said cannula.” Because Acosta requires a release mechanism (591; Fig. 11B; ¶0136) that applies a transverse force to separate the trocar and cannula from the locked position (Fig. 11B) to the unlocked position (Fig. 10E), Acosta similarly fails to teach all of the limitations of the claims. 
The closest prior art of record, Drontle in view of Acosta, fails to disclose or make obvious a device as described in claim 11. Specifically, Drontle in view of Acosta fails to disclose or make obvious a medical instrument, in combination with all of the other elements of the claim, “wherein said handle all of the limitations of the claim. 
As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claims 1, 5, and 11. Claims 2-4, 6-10, and 12-18 are allowed for incorporating the above allowable elements due to their respective dependencies on the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783